[Cite as A.R. v. Toledo City School Dist. Bd. of Edn., 2019-Ohio-3402.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      SIXTH JUDICIAL DISTRICT
COUNTY OF LUCAS                   )

A. J. R., et al.                                            C.A. No.      L-18-1004

        Appellants

        v.                                                  APPEAL FROM JUDGMENT
                                                            ENTERED IN THE
BOARD OF EDUCATION OF TOLEDO                                COURT OF COMMON PLEAS
CITY SCHOOL DISTRICT, et al.                                COUNTY OF LUCAS, OHIO
                                                            CASE No.   CI-2016-2001
        Appellees

                                  DECISION AND JOURNAL ENTRY

Dated: August 23, 2019



        CARR, Presiding Judge.

        {¶1}       Plaintiffs-Appellants A.R., a minor, by and through her parent, A.J.R. (“Father”),

Father, and C.R. (“Mother”) appeal from the judgments of the Lucas County Court of Common

Pleas. This Court reverses and remands the matter for proceedings consistent with this decision.

                                                       I.

        {¶2}       In the fall of 2015, A.R., who was four years old at the time, was admitted to

DeVeaux Elementary School as an early entrant kindergartener. She would turn five years old in

late November 2015. While A.R. was placed in Defendant-Appellee Amanda Vail Lute’s class,

Ms. Lute was on leave from the first day of school until early November 2015 and so A.R. was

initially taught by a substitute.

        {¶3}       According to Mother, A.R. was consistently bullied by S., another kindergarten

student, from August 2015 through March 2016. The bullying consisted of name calling, including
                                                2


calling A.R. “baby” and teasing her for being four years old. In addition, the bullying included

pushing in the bathroom line and leaving A.R. out of play group at school.

       {¶4}    Mother discussed the early bullying with the substitute teacher. When the bullying

continued, in late October 2015, Father called the assistant principal, Defendant-Appellee Cynthia

Skaff, to report his concerns. Father asked Ms. Skaff to address S.’s behavior because A.R. was

exhibiting signs of mental anguish and emotional injury. Father indicated he planned to withdraw

A.R. due to S.’s harassment but Ms. Skaff reassured Father that A.R. would not be subject to

bullying anymore.

       {¶5}    Mother and Father maintained that they notified the named Defendants, Ms. Lute,

Ms. Skaff, and Defendant-Appellee Ralph Schade, the principal, on at least four occasions of the

specific bullying and harassment of A.R. by S. Mother and Father also reported that they were

assured on numerous occasions that A.R. was doing well.

       {¶6}    On March 3, 2016, while the two were sitting at the same table in class, S. struck

A.R.’s face with a sharpened pencil. A.R. sustained a puncture wound and a scrape near her cheek.

The injuries did not require emergency medical treatment. According to Ms. Lute, she did not

observe the incident, did not hear screaming or crying, and no students reported the incident to

her.

       {¶7}    While Mother and Father noticed the injury that day, A.R. asserted it happened in

gym. Only later did A.R. tell Father that S. had caused the injury. On March 7, 2016, Mother and

Father began the process of withdrawing A.R. from the school.

       {¶8}    A.R., by and through Father, filed a complaint against Ms. Lute, Ms. Skaff, Mr.

Schade, and Toledo Public Schools. The counts included recklessness or reckless negligence,

neglect of a child of tender years, endangering a child of tender years, vicarious liability with
                                                 3


regard to a tortious act, and promissory estoppel. After filing an answer, the Defendants moved

for judgment on the pleadings. The trial court granted the motion as to all claims and Defendants

except for the claim of recklessness or recklessness negligence against Ms. Lute, Ms. Skaff, and

Mr. Schade.

        {¶9}    In October 2016, A.R. filed a motion in limine and/or for declaratory judgment

arguing that Ms. Lute, Ms. Skaff, or Mr. Schade might try to depose her and requesting that the

trial court deny any such attempt to depose her or offer her testimony at trial. The motion further

asserted that A.R. should be subject to voir dire in order to determine her competence to testify at

trial. The trial court denied the motion as premature, noting that Ms. Lute, Ms. Skaff, and Mr.

Schade had not opposed the motion, noticed A.R.’s deposition, or identified her as a trial witness.

The trial court noted that, if that were to change, A.R. could renew her motion. A.R. never raised

the issue again in the trial court.

        {¶10} In March 2017, an amended complaint was filed against Ms. Lute, Ms. Skaff, and

Mr. Schade alleging a single count of recklessness or reckless negligence. In addition, Mother and

Father were added as parties and a derivative claim for loss of consortium was raised. In their

answer, Ms. Lute, Ms. Skaff, and Mr. Schade raised the affirmative defense of immunity pursuant

to Chapter 2744 of the Ohio Revised Code.

        {¶11} Ms. Lute, Ms. Skaff, and Mr. Schade moved for summary judgment “as to any all

remaining claims filed against them[.]” Ms. Lute, Ms. Skaff, and Mr. Schade argued that they

were immune from the recklessness claim brought against them based upon R.C. 2744.03(A)(6),

that A.R., Mother, and Father failed to produce sufficient evidence that A.R.’s injuries were caused

by S. while at school on March 3, 2016, and that A.R., Mother, and Father failed to present

evidence to support all of the elements of their recklessness claim. Ms. Lute, Ms. Skaff, and Mr.
                                                   4


Schade presented affidavits and Mother’s and Father’s depositions in support of their motion.

A.R., Mother, and Father opposed the motion. Inter alia, they presented affidavits in support of

their position, as well as Ms. Lute’s, Ms. Skaff’s, and Mr. Schade’s responses to interrogatories.

Ms. Lute, Ms. Skaff, and Mr. Schade filed a reply brief and an accompanying affidavit.

          {¶12} The trial court ultimately granted Ms. Lute’s, Ms. Skaff’s, and Mr. Schade’s motion

for summary judgment finding that they were immune as A.R., Mother, and Father failed to

demonstrate an issue of fact as to whether Ms. Lute, Ms. Skaff, and Mr. Schade disregarded a

known or obvious risk of physical harm to A.R. In so doing, the trial court declined to determine

whether there was sufficient evidence that S. actually injured A.R. with a pencil while at school.

Further, because A.R.’s claim failed, the trial court concluded that Mother’s and Father’s claim for

loss of consortium failed as a matter of law.

          {¶13} A.R., Mother, and Father have appealed, raising three assignments or error for our

review.

                                                  II.

                                   ASSIGNMENT OF ERROR I

          THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT
          WHERE, AT BEST, APPELLEES ACTED IN A RECKLESS MANNER.

          {¶14} A.R., Mother, and Father argue in their first assignment of error that the trial court

erred in granting summary judgment to Ms. Lute, Ms. Skaff, and Mr. Schade. A.R., Mother, and

Father assert that Ms. Lute, Ms. Skaff, and Mr. Schade owed A.R. a heightened duty of care and

that the record discloses a genuine issue of material fact with respect to whether their conduct was

reckless.

          {¶15} “We review a trial court’s summary judgment decision on a de novo basis.”

Northwest Ohio Props. v. Cty. of Lucas, 6th Dist. Lucas No. L-17-1190, 2018-Ohio-4239, ¶ 29,
                                                  5


citing Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105 (1996). “Accordingly, we undertake

our own independent examination of the record and make our own decision as to whether the

moving parties are entitled to summary judgment.” Northwest Ohio Props. at ¶ 29.

       {¶16} “In order to prevail on a motion for summary judgment, the moving party must

show that (1) there is no genuine issue of material fact; (2) the moving party is entitled to judgment

as a matter of law; and (3) it appears from the evidence that reasonable minds can come to but one

conclusion when viewing the evidence in favor of the nonmoving party, and that conclusion is

adverse to the nonmoving party.” (Internal quotations and citation omitted.) Afjeh v. Village of

Ottawa Hills, 6th Dist. Lucas No. L-14-1267, 2015-Ohio-3483, ¶ 10.

       {¶17} “Pursuant to Civ.R. 56, the moving party bears the initial burden of informing the

trial court of the basis for the motion and presenting proper evidence in support thereof.”

Northwest Ohio Props. at ¶ 30, citing Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). If the

movant satisfies this initial burden, the burden then shifts to the nonmovant to present specific

facts demonstrating the existence of a genuine issue for trial. Dresher at 293. “The nonmovant

cannot avoid summary judgment by submitting an unsupported, self-serving affidavit.” Northwest

Ohio Props. at ¶ 30. “A trial court must grant the motion with caution and must be careful to

resolve doubts and construe evidence in favor of the nonmoving party.” (Internal quotations and

citations omitted.) Afjeh at ¶ 10.

       {¶18} In general, an employee of a political subdivision is immune from liability in a civil

action. See Afjeh at ¶ 12, citing R.C. 2744.03(A)(6). “There are three exceptions to this immunity:

(1) acts or omissions outside the scope of employment; (2) acts or omissions made with ‘malicious

purpose, in bad faith, or in wanton or reckless manner’; and (3) when liability is expressly imposed

by the Revised Code.” Afjeh at ¶ 12, quoting R.C. 2744.03(A)(6).
                                                 6


       {¶19} As A.R.’s, Mother’s, and Father’s argument on appeal focuses on recklessness, we

will limit our analysis accordingly. “Reckless conduct is characterized by the conscious disregard

of or indifference to a known or obvious risk of harm to another that is unreasonable under the

circumstances and is substantially greater than negligent conduct.” (Internal quotations and

citations omitted.) Id. at ¶ 19. “In fact, the actor must be conscious that his conduct will in all

probability result in injury.” (Internal quotations and citation omitted.) O’Toole v. Denihan, 118

Ohio St.3d 374, 2008-Ohio-2574, ¶ 74.

       {¶20} We begin by noting that Ms. Lute, Ms. Skaff, and Mr. Schade never expressly

objected or moved to strike any of the evidence submitted by A.R., Mother, and Father. While

Ms. Lute, Ms. Skaff, and Mr. Schade did assert that there was insufficient evidence to demonstrate

that S. poked A.R. with a pencil at school because A.R., Mother, and Father relied on A.R.’s

hearsay, Ms. Lute, Ms. Skaff, and Mr. Schade did not move to strike that testimony, nor did they

object to its consideration in terms of whether their conduct was reckless. Moreover, while Ms.

Lute, Ms. Skaff, and Mr. Schade argued that the “incident report” was not an “incident report[,]”

they did not argue it was inadmissible. Further, nothing in the trial court’s decision suggests that

it decided not to consider some of the evidence. In fact, the trial court specifically indicated that

it did not need to decide whether there was sufficient evidence presented to demonstrate a genuine

issue of material fact with respect to whether S. injured A.R. with a pencil. Accordingly, this

Court will proceed to consider all of the evidence in determining whether an issue of fact exists

with respect to whether Ms. Lute’s, Ms. Skaff’s, and Mr. Schade’s conduct was reckless. See

Consumer Portfolio Servs., Inc. v. Staples, 6th Dist. Sandusky No. S-06-031, 2007-Ohio-1531, ¶

30 (Noting that a trial court may consider otherwise inadmissible evidence if it is not objected to
                                                  7


and that, “[i]f the trial court considered the otherwise inadmissible evidence in granting summary

judgment, then the appellate court will also consider the evidence in its de novo review.”).

       {¶21} A.R.’s, Mother’s, and Father’s amended complaint mentions that A.R. was

persistently teased for being four years old; however, the focus of the allegations is the incident

during which S. stabbed A.R. in her cheek with a pencil.

       {¶22} In their motion for summary judgment, Ms. Lute, Ms. Skaff, and Mr. Schade argued

that they had no knowledge of S. physically harming other students or adults and had no reason to

suspect that S. posed a risk of harm to other students.

       {¶23} Ms. Lute averred that when she returned from leave, she was informed by the

substitute teacher and Mr. Schade that students, including S., had teased A.R. for being four years

old. Ms. Lute denied that Father talked to her about A.R. being bullied at A.R.’s birthday party.

In fact, Ms. Lute asserted that she was not informed or aware of any other instances of A.R. being

teased by S. prior to March 3, 2016. On March 3, 2016, Ms. Lute’s desk was approximately 10

feet from where S. and A.R. were sitting and Ms. Lute did not hear or see A.R. get injured. Further,

no students reported the incident to Ms. Lute or the student teacher. A.R. did not report the incident

to Ms. Lute and she did not notice any wounds on A.R.’s face.

       {¶24} Ms. Skaff averred that her duties as assistant principal included overseeing student

affairs. Ms. Skaff described Ms. Lute as “an extraordinary teacher[.]” Ms. Skaff indicated that on

October 29, 2015, Father called her to inform her that A.R. was “discouraged” because S. was

teasing her for being four years old. Ms. Skaff spoke to A.R. and S. after the phone call. A.R.

told her that no one was being mean to her and S. stated that A.R. was S.’s friend. Ms. Skaff also

averred that she periodically checked in with A.R. during lunch or in the classroom and A.R. was

always “fine.” Ms. Skaff opined that the October 29, 2015 phone call was the only time prior to
                                                 8


the incident that she was ever informed of A.R. being teased or bullied by S. On March 7, 2016,

Ms. Skaff was informed by Mr. Schade that Father had told Mr. Schade that A.R. was stabbed

with a pencil by S. on March 3, 2016. Neither Mr. Schade nor Ms. Skaff received any reports

from teachers about the incident. Ms. Skaff and Mr. Schade investigated the incident and S. did

not admit to poking A.R. Due to A.R. withdrawing from school, neither Ms. Skaff nor Mr. Schade

had an opportunity to interview A.R. to confirm that S. injured her with a pencil.

       {¶25} Mr. Schade averred that his duties as principal included management of the building

and staff and overseeing discipline. Mr. Schade was informed early in the fall that A.R. was being

teased for being four years old. In response, Mr. Schade talked to the other students about it and

the teasing stopped. After the report of teasing, Mr. Schade would frequently check on A.R. during

lunch. She always indicated that everything was alright and she often sat with the other students

who had teased her. Mr. Schade opined that, prior to March 3, 2016, he was only aware of one

incident of A.R. being teased and S. was one of the students who had teased her. Mr. Schade

confirmed the incident was investigated. S. did not admit to poking A.R. and, according to Mr.

Schade, S. kept changing her answers.

       {¶26} The trial court determined that the evidence presented by Ms. Lute, Ms. Skaff, and

Mr. Schade was sufficient to meet their burden and that A.R., Mother, and Father failed to meet

their reciprocal burden. Even assuming that we agree that Ms. Lute, Ms. Skaff, and Mr. Schade

met their initial burden, we cannot conclude that, when viewing the evidence in a light most

favorable to A.R., Mother, and Father that they failed to establish the existence of a genuine issue

of material fact with respect to whether Ms. Lute’s, Ms. Skaff’s, and Mr. Schade’s conduct rose to

the level of recklessness.
                                                 9


       {¶27} Mother and Father also submitted affidavits of their own which were filed

subsequent to their depositions. While “an affidavit of a party opposing summary judgment that

contradicts former deposition testimony of that party may not, without sufficient explanation,

create a genuine issue of material fact to defeat a motion for summary judgment[,]” there has been

no argument below or on appeal that the affidavits at issue contradict Mother and Father’s

deposition testimony. Byrd v. Smith, 110 Ohio St.3d 24, 2006-Ohio-3455, ¶ 28.

       {¶28} Mother averred that from August 2015 through March 2016, S. consistently bullied

A.R. Mother learned about the bullying from A.R. from multiple conversations with her. The

bullying consisted of “name calling such as ‘baby,’ teasing for being 4 years old, pushing in the

bathroom line, and leaving out of the play group.” Mother confirmed and addressed this early

bullying with the substitute teacher. In September and October 2015, the substitute teacher would

often discuss with Mother the problems S. posed in the classroom. The substitute teacher described

S. as a “troubled child with issues at home[.]” When Mother volunteered at school, she often

noticed that S. was in trouble.

       {¶29} Mother averred that, during this time, she “notified the Defendants either through

oral or written complaints, at least four separate times, about the specific actions of S[.] bullying

[A.R.]” Additionally, Mother opined that she had approximately a dozen conversations with the

Defendants, during which they would confirm that A.R. was doing well.

       {¶30} Father averred that he first learned that S. was bullying A.R. in late September or

early October 2015. The bullying included “name calling such as ‘baby,’ teasing for being 4 years

old, pushing in the bathroom line, and leaving out of the play group.” Because of this, on October

29, 2015, Father called and reported his concerns about A.R. to Ms. Skaff.               During the

conversation, Father asked that S. be addressed about her behaviors because A.R. “seemed to be
                                                 10


exhibiting signs of mental anguish and emotional injury caused by ongoing torment.” Her

responses included “not sleeping[,] change[s] in personality[,] reduction of passion for education[,]

reduction for want of friends[,] diminished trust for authorities/teachers.” Father told Ms. Skaff

that he planned to withdraw A.R. because of S.’s harassment. However, Ms. Skaff reassured

Father that A.R. would not be subject to bullying anymore. Father indicated that he followed up

with the substitute teacher and with all the other named Defendants throughout the year.

       {¶31} According to Father and Mother, A.R. continued to experience bullying from S. As

A.R.’s birthday drew closer, Father told A.R. that soon no one would be able to tease her about

her age. The entire class was invited to A.R.’s birthday and Ms. Lute attended; however, S. did

not. At the party, Father mentioned to Ms. Lute that he hoped that the party would eliminate the

teasing. Ms. Lute’s response indicated to Father that Ms. Lute was “fully aware of the bullying.”

       {¶32} Mother averred that when Ms. Lute returned to teach, her class included a lesson

about the difference between being a “tattle-tale” and reporting problems. A.R. expressed

confusion to Mother about whether talking about her being bullied was “tattling” or reporting.

From November through March, Mother noticed that A.R. was not eating her lunches at school,

was moody, and would not sleep well, often waking up in the middle of the night yelling or crying.

       {¶33} Father indicated that in January 2016, A.R. reported that the bullying by S.

continued. It included name calling, teasing, and being left out of groups. A.R. told Father that,

on one occasion, S. told A.R. she had to eat “a disgusting concoction of miscellaneous food items”

if A.R. wanted to sit at the table with her classmates and be “free of torment[.]”

       {¶34} Father and Mother notified the “Defendants” of the bullying of A.R. in the

lunchroom. Because Mr. Schade was in charge of the lunchroom, Father followed up with him
                                                11


about the incident in February 2016. Mr. Schade told Father that he was checking on A.R. and she

was not being subjected to bullying in the lunchroom while he was there.

       {¶35} Father asserted that over the time that A.R. was enrolled at the school, Father

notified the “Defendants on at least 4 occasions of specific bullying and harassment by S. towards

[A.R.]” Father averred that, “prior to the March 3, 2016 incident, [he] notified the Defendants of

the specific bullying instances, the escalating harassment and physical abuse, and [] notified them

about [his] concerns for [his] daughter’s safety and well-being.”

       {¶36} Mother reported that, when she went to school to help with Girl Scouts on March

3, 2016, she noticed the puncture wound on A.R.’s cheek. Mother asked A.R. about it and A.R.

stated it happened in gym class. Mother did not believe A.R. Later, Father talked to A.R. about

what happened and she disclosed that S. stabbed her with a pencil while they were sitting at the

same table during class. Mother indicated that A.R. ultimately told her that S. walked over to A.R.,

told A.R. that S. did not like the way A.R. looked and stabbed A.R. with the pencil. The incident

was never reported to Mother and Father by anyone from the school. In addition, photos of A.R.’s

injuries accompanied A.R.’s, Mother’s, and Father’s response to Ms. Lute’s, Ms. Skaff’s, and Mr.

Schade’s motion for summary judgment. Those photos were also exhibits to Father’s deposition.

       {¶37} After withdrawing A.R. from school, Father learned that A.R. had been bullied by

S. on picture day as well. When Father saw the photos from picture day, he noticed it appeared

A.R. had been crying and asked her about it. A.R. admitted that she had been crying and stated

that S. told A.R. that A.R.’s “mommy was going to die.” A.R. did not tell the teacher or Father

because she did not want to be a “tattle-tale” but indicated that the teacher knew about it because

A.R. was visibly crying.
                                                12


       {¶38} A.R., Mother, and Father also submitted what they described as an “Incident report”

written by Mr. Schade in support of their efforts to demonstrate S. was responsible for A.R.’s

injuries. That document appears to be handwritten notes, which are somewhat difficult to read,

about a discussion with S. The notes seem to support the conclusion that S. injured A.R. with a

pencil. The notes also state that A.R. told the teacher, the teacher was angry at S., and Ms. Lute

made S. say she was sorry. Additionally, A.R., Mother, and Father pointed to an email after the

incident to Father from Mr. Schade in which Mr. Schade stated that he did talk with S. and S.’s

father to “confirm the actions.” However, Mr. Schade added that he would not make a judgment

until a full investigation was completed.

       {¶39} In the affidavit filed in response to A.R.’s, Mother’s, and Father’s opposition to the

motion for summary judgment, Mr. Schade stated that, prior to March 3, 2016, S. had no prior

disciplinary or behavioral records and no history of physically harming other students or staff. Mr.

Schade further clarified that the document A.R., Mother, and Father referred to as an “Incident

report” was not an incident report, and, instead, was a copy of the notes he complied during his

investigation of the allegations that S. stabbed A.R. Further, Mr. Schade opined that the email

exchange between himself and Father was not confirmation that S. injured A.R. with a pencil.

       {¶40} When considering all of the foregoing in a light most favorable to A.R., Mother,

and Father, we conclude that there remains a genuine issue of material fact with respect to whether

Ms. Lute’s, Ms. Skaff’s, and Mr. Schade’s conduct was reckless. Certainly Ms. Lute, Ms. Skaff,

and Mr. Schade presented evidence that they were only aware of limited bullying, that they

monitored and addressed the situation, and that they had no reason to suspect that S. would

physically harm A.R. Nonetheless, A.R, Mother, and Father presented evidence that S.’s bullying

of A.R. was ongoing and that it involved physical contact such as “pushing in the bathroom line,”
                                                 13


in addition to teasing and demanding that A.R. consume odd combinations of food. Father asserted

that over the six month time frame, he notified the “Defendants” on at least four occasions of the

“specific bullying and harassment by S[.] towards [A.R.]” Father clarified that, “prior to March

3, 2016, [he] notified the Defendants of the specific bullying instances, the escalating harassment

and physical abuse, and [he] notified them about [his] concerns for [his] daughter’s safety and

well-being.”

       {¶41} Arguably, with this knowledge, it might seem reasonable to attempt to keep the two

children separate, but there is nothing in the record that suggests that was done. Instead, there was

evidence that S. and A.R. were still, at least on occasion, eating together in the lunchroom and

were still being taught in the same classroom. More troubling, on March 3, 2016, Ms. Lute had S.

and A.R. sitting at the same table in the classroom despite the ongoing bullying. Moreover, while

Ms. Lute, in her affidavit, denied seeing S. injure A.R. with a pencil, Mr. Schade’s notes about his

conversation with S. reflect that A.R. reported the incident to Ms. Lute and Ms. Lute made S.

apologize. Despite this, A.R.’s injury was not reported to her parents.

       {¶42} Viewing the evidence in a light most favorable to A.R., Mother, and Father, there

is evidence that Ms. Lute, Ms. Skaff, and Mr. Schade knew that A.R. was not only being verbally

bullied, but she was also subjected to physical bullying, i.e. being pushed in line. They were also

informed on multiple occasions that the bullying was ongoing and were informed that A.R.’s

parents were concerned for her well-being and safety. Thus, we cannot agree with the trial court’s

conclusion that there was no evidence that Ms. Lute, Ms. Skaff, and Mr. Schade consciously

disregarded or were indifferent to a known or obvious risk of physical harm to A.R. Given that

the bullying continued and had involved physical contact in the past, a reasonable trier of fact

could conclude that Ms. Lute, Ms. Skaff, and Mr. Schade engaged in conduct “characterized by
                                                  14


the conscious disregard of or indifference to a known or obvious risk of harm to another that [was]

unreasonable under the circumstances and [was] substantially greater than negligent conduct.”

Afjeh, 2015-Ohio-3483, at ¶ 19. Because a genuine issue of material fact remains with respect to

whether Ms. Lute, Ms. Skaff, and Mr. Schade were reckless, the trial court erred in granting

summary judgment based upon immunity.

       {¶43} To the extent that Ms. Lute, Ms. Skaff, and Mr. Schade assert other arguments on

appeal, the trial court has yet to resolve those issues. This Court’s role is that of a reviewing court.

See Cheatham v. Huntington Natl. Bank, 6th Dist. Lucas No. L-16-1292, 2017-Ohio-9234, ¶ 29.

“If we were to reach issues that had not been addressed by the trial court in the first instance, we

would be usurping the role of the trial court and exceed[ing] our authority on appeal.” (Internal

quotations and citations omitted.) Id. Thus, upon remand, the trial court can consider Ms. Lute’s,

Ms. Skaff’s, and Mr. Schade’s other arguments in support of their motion for summary judgment.

       {¶44} Finally, we must also conclude that the trial court likewise erred in granting

summary judgment on Mother’s and Father’s consortium claim as it did so on the basis that A.R.’s

claim failed.

       {¶45} A.R.’s, Mother’s, and Father’s first assignment of error is sustained.

                                  ASSIGNMENT OF ERROR II

       THE COURT ERRED IN CONSIDERING THE ISSUE OF SUMMARY
       JUDGMENT WITHOUT ADDRESSING WHETHER A.R.’S OUT-OF-COURT
       STATEMENTS WERE ADMISSIBLE OR WHETHER A.R.’S IN-COURT
       TESTIMONY WAS REQUIRED AND PROPER.

                                 ASSIGNMENT OF ERROR III

       THE COURT ERRED IN GRANTING SUMMARY JUDGMENT BECAUSE IT
       VIOLATES APPELLANTS’ RIGHT TO JURY TRIAL AND BECAUSE
       APPELLEES VIOLATED A.R.’S DUE PROCESS RIGHTS.
                                                15


       {¶46} A.R., Mother, and Father argue in their second assignment of error that the trial

court erred in considering summary judgment without addressing whether A.R.’s out-of-court

statements were admissible. A.R., Mother, and Father argue in their third assignment of error that

the trial court erred in granting summary judgment based upon immunity because doing so violated

their rights to a jury trial and due process. Given this Court’s ruling on A.R.’s, Mother’s, and

Father’s first assignment of error, these arguments are no longer properly before us and we decline

to address them further.

                                                III.

       {¶47} A.R.’s, Mother’s, and Father’s first assignment of error is sustained and their

remaining assignments of error are not properly before us. The judgment of the Lucas County

Court of Common Pleas is reversed, and the matter is remanded for proceedings consistent with

this opinion.

                                                                               Judgment reversed,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lucas, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to
                                                16


mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellees.




                                                     DONNA J. CARR
                                                     FOR THE COURT




HENSAL, J.
CONCURRING IN JUDGMENT ONLY.

       {¶48} I agree with the majority’s conclusion that this matter must be reversed and

remanded, but for a different reason. The majority holds that the trial court erred by granting

summary judgment to Ms. Lute, Ms. Skaff, and Mr. Schade based upon sovereign immunity

because a genuine issue of material fact remains with respect to whether their conduct was reckless.

I, however, would hold that the trial court erred by granting summary judgment because A.R.,

Mother, and Father set forth sufficient facts to rebut the presumption of immunity under Section

2744.03(A)(6). While that holding leads to the same ultimate conclusion, I write separately to

express my belief that the analysis should focus on the burden-shifting framework under the

immunity statute.

SCHAFER, J.
DISSENTING.

       {¶49} Because I do not agree that the trial court erred by granting summary judgment in

favor of Ms. Lute, Ms. Skaff, and Mr. Schade, and finding that the three individuals school

employees are statutorily immune from liability on the claim asserted in A.R.’s amended

complaint, I respectfully dissent.
                                                 17


       {¶50} A.R. has alleged that the “complete failure” of Ms. Lute, Ms. Skaff, and Mr. Schade

to “provide reasonable supervision, care, protection, or support, in accordance with standards of

care appropriate for [A.R.]’s age, resulted in mental and physical abuse * * *.” Aside from

including the words “recklessness” and “reckless” in the caption of their claim of negligence, A.R.

has not adequately alleged reckless conduct on the part of any one of the three individual school

employees. See O’Toole v. Denihan, 118 Ohio St.3d 374, 2008-Ohio-2574, ¶ 74; see also Strayer

v. Barnett, 2d Dist. Clark No. 2016-CA-19, 2017-Ohio-5617, ¶ 40 (“Mere negligence in the

performance of an employee’s duties is insufficient to meet this high standard [of recklessness].”),

Vidovic v. Hoynes, 11th Dist. Lake No. 2014-L-054, 2015-Ohio-712, ¶ 50 (holding that R.C.

2744.03(A)(6)(b) would not abrogate immunity from liability for simple negligence.)

Nonetheless, A.R. contends that “recklessness” is an “interrelated factor” with regard to this claim

of negligence. A.R. also asserts, without supporting authority, that special relationships and

heightened duties in this case lower the hurdle to show statutory immunity. Setting aside any issue

related to A.R.’s basis for claiming an exception to employee immunity, I would hold that A.R.

failed to meet her summary judgment burden to demonstrate evidence of reckless conduct on the

part of any one of the three individual school employees.

       {¶51} “Reckless conduct is characterized by the conscious disregard of or indifference to

a known or obvious risk of harm to another that is unreasonable under the circumstances and is

substantially greater than negligent conduct.” Anderson v. Massillon, 134 Ohio St.3d 380, 2012-

Ohio-5711, at paragraph four of the syllabus. “Distilled to its essence, and in the context of R.C.

2744.03(A)(6)(b), recklessness is a perverse disregard of a known risk.” O’Toole, 2008-Ohio-

2574 at ¶ 73. This is a “rigorous standard[] that will in most circumstances be difficult to establish

* * *.” Argabrite v. Neer, 149 Ohio St.3d 349, 2016-Ohio-8374, ¶ 8 (2016).
                                               18


       {¶52} “Whether a party is entitled to immunity is a question of law properly determined

by the court prior to trial pursuant to a motion for summary judgment.” Pelletier v. Campbell, 153

Ohio St.3d 611, 2018-Ohio-2121, ¶ 12 (2018); Conley v. Shearer, 64 Ohio St.3d 284, 292 (1992).

“Although the determination of recklessness is typically within the province of the jury, the

standard for showing recklessness is high, so summary judgment can be appropriate in those

instances where the individual’s conduct does not demonstrate a disposition to perversity.”

O’Toole at ¶ 75, citing Fabrey v. McDonald Village Police Dept., 70 Ohio St.3d 351, 356 (1994).

Even though a court may be required to analyze facts to consider the immunity exceptions of R.C.

2744.03(A)(6) and determine whether an employee acted recklessly, that analysis does not

necessarily “transform a question of law into a [question of fact] that cannot be resolved on

summary judgment.” Stachura v. Toledo, 6th Dist. Lucas No. L-12-1068, 2013-Ohio-2365, ¶ 21,

citing Ruta v. Breckenridge-Remy Co., 69 Ohio St.2d 66, 68 (1982).

       {¶53} On appeal, A.R. contends that there remain issues of fact as to whether the conduct

of Ms. Lute, Ms. Skaff, or Mr. Schade was reckless. However, differing views as to the level of

culpability involved with the alleged breach of duty owed to A.R., and conclusory allegations that

conduct was “reckless” do not create a factual dispute. See Hackathorn v. Preisse, 104 Ohio

App.3d 768, 772 (9th Dist.1995). A.R. contends that Ms. Lute, Ms. Skaff, and Mr. Schade acted

with disregard or indifference to a known risk that S. would physically harm A.R. This contention

is based on assumptions and speculation that Ms. Lute, Ms. Skaff, and Mr. Schade could or should

have known that S. was likely to harm A.R.. Absent from the record, however, is evidence of any

particular instance, prior to the March 3 incident with the pencil, where S. was known to have

exhibited a propensity toward physical violence.
                                                 19


       {¶54} Ms. Lute, Ms. Skaff, and Mr. Schade could only be expected to act in response to

A.R.’s needs to the extent that they were aware of the nature and severity of any instances of

bullying. A.R. has established that the parents reported bullying to the school on at least four

occasions, and that one or more of the individual school employees were aware that: A.R. had been

teased for being four years old, that A.R. had been excluded from play groups, and that children

in the lunchroom tried to coax A.R. into eating odd food combinations. These reports may be

indicative of verbal or relational bullying, but they do not foretell of an obvious risk that S. would

persist in bullying and cause physical harm to A.R.

       {¶55} The majority finds that there was evidence that A.R. was subjected to physical

bullying because she was “being pushed in lines.” I disagree with this conclusion because the

record contains only a few vague passing references to some pushing in line. There is no evidence

in the record to show that S. ever pushed A.R., that S. was ever accused of pushing A.R., or that

either Ms. Lute, Ms. Skaff, or Mr. Schade were aware of any specific incident involving pushing.

Further, the undisputed evidence in the record reflects that there is no evidence that S. had any

record or known history of physical bullying or violent conduct. It cannot reasonably be said that

Ms. Lute, Ms. Skaff, or Mr. Schade were reckless for perversely disregarding a known risk,

because there is no evidence that they knew S. posed any risk of physical harm to A.R.

       {¶56} Additionally, Ms. Lute, Ms. Skaff, and Mr. Schade established the absence of any

evidence to support the claim that they failed to take any action whatsoever in response to the

concerns of bullying that A.R.’s parents expressed to the individual school employees. School

employees are not held to a standard that would require taking “perfect action to

remedy bullying issues” in order to avoid being exposed to liability for related claims, but they

must “take some precautions or steps to recognize and address the issue.” Vidovic, 2015-Ohio-
                                                  20


712 at ¶ 58. A.R. has failed to demonstrate that any commission or omission of the three individual

school employees, in response to reports of kindergarteners teasing or being teased, involved a

perverse disregard of a known risk.

       {¶57} There is uncontradicted evidence that Mr. Schade responded by talking with the

students about teasing. He frequently visited A.R. during her lunch to check on her and inquire as

to how everything was going. Mr. Schade observed A.R. sitting and eating with the students who

previously teased her for being four years old.

       {¶58} Ms. Skaff acknowledges that she received a phone call from A.R.’s father

informing her that S. had been teasing A.R. for being four years old. Ms. Skaff responded by

speaking with the children, and indicated that A.R. “told [her] that no one was being mean to her

and S. said that [A.R.] was her friend.” Additionally, Ms. Skaff periodically checked in with A.R.

to make sure she was okay and, based on her observations, believed that A.R. “was always fine.”

       {¶59} After being informed of the teasing, Ms. Lute monitored A.R. and the other

students. Although A.R. claims that there is a question as to whether Ms. Lute “recklessly

supervised” A.R. on the date of the pencil incident, this allegation is limited to Ms. Lute and,

furthermore, is not supported by evidence. There is no suggestion that Ms. Lute left the children

unsupervised in the classroom when A.R. was allegedly attacked with a pencil. School officials

have “‘no general duty * * * to watch over each child at all times’” and, “[a]bsent the assumption

of a more specific obligation, school officials are bound only by the common-law duty to exercise

that care necessary to avoid reasonably foreseeable injuries.” Ratliff v. Oberlin City Schools, 107

Ohio App.3d 548, 550 (9th Dist.1995), quoting Redd v. Springfield Twp. School Dist., 91 Ohio

App.3d 88, 91 (9th Dist.1993). Ms. Lute cannot reasonably be expected to omnisciently observe

every action and interaction of each child in her classroom. Any failure on her part to observe or
                                                  21


prevent the alleged pencil incident between S. and A.R. could, at best, only plausibly amount to

mere negligence. This certainly does not meet the “substantially greater” threshold to constitute

reckless conduct. Anderson, at paragraph four of the syllabus.

       {¶60} The majority concludes that “[a]rguably, with [the knowledge Ms. Lute, Ms. Skaff,

and Mr. Schade possessed] it might seem reasonable to keep the two children separate, but there

is nothing in the record that suggests that was done.” However, there is no dispute that the school

employees did not attempt to separate S. and A.R. A question as to whether separating S. and A.R.

might, arguably, seem reasonable under the circumstances does not implicate a genuine issue of

material fact. To establish recklessness in this context, A.R. would need to demonstrate that a

failure to keep S. and A.R. separate constitutes a perverse disregard of a known or obvious risk

that S. would harm A.R. Even assuming that Ms. Lute, Ms. Skaff, or Mr. Schade failed to act

reasonably by not separating S. and A.R. in the classroom, this would be indicative of negligence—

a substantially lesser degree of culpability than recklessness. Because Ms. Lute, Ms. Skaff, and

Mr. Schade are statutorily immune from liability for negligent conduct, this question is immaterial

to our present analysis pursuant to R.C. 2744.03(A)(6)(b).

       {¶61} Based on the foregoing, I would conclude that—regarding the issue of immunity—

there are no factual disputes requiring resolution by a finder of fact. In this instance, the individual

school employees established the absence of a genuine issue of material fact, and A.R. failed to

meet the reciprocal burden to demonstrate the existence of material facts that could establish

recklessness on the part of Ms. Lute, Ms. Skaff, or Mr. Schade. Accordingly, it was incumbent

upon the trial court to determine as a matter of law, and based on evidence in the record, whether

reasonable minds could conclude that Ms. Lute, Ms. Skaff, and Mr. Schade acted in a reckless

manner that would preclude immunity. See Argabrite, 2016-Ohio-8374 at ¶ 15. The trial court
                                                 22


correctly concluded that A.R. failed to present evidence that any of the individual school

employees consciously disregarded or were indifferent to a known risk of harm to A.R., and

properly found that Ms. Lute, Ms. Skaff, or Mr. Schade were entitled to summary judgment in

their favor on the issue of immunity.


(Carr, J., Hensal, J., Schafer, J., of the Ninth District Court of Appeals, sitting by assignment.)


APPEARANCES:

A.J.R., II and ANTHONY J. GLASE, Attorneys at Law, for Appellants.

AMY M. NATYSHAK and SHAWN A. NELSON, Attorneys at Law, for Appellees.